Anders, J.
(dissenting). — -I am unable to acquiesce in the conclusion reached by my esteemed associates in this case. It is true that, when the judgment from which this appeal was taken “was signed by the court it was rendered *230and became effective as a judgment,” and “that an execution might then have issued upon it.” But, in my opinion, the judgment would have been none the less effective if it had not been filed at all by the clerk. Tn fact, no statute has been cited — and I know of none in this state — requiring the clerks of the superior courts to file judgments in any case. But, as shown by the statute quoted in the majority opinion, they are required to enter all judgments, subject t.o the direction of the court, in the journal, within a specified time. Tf, however, the clerk should fail to enter á judgment in the journal as required by law, such failure would not destroy or affect its validity as a judgment. It would still be the decision of the court upon the matter in controversy, and therefore a judgment. The sole object and purpose of the journal entry is .to preserve the judgment in the form in which it was pronounced or rendered by the court, and not to give it additional force or validity. But the validity of the judgment appealed from is not in question upon this motion to dismiss the appeal. The vital question, and the only one vhich has been considered in the prevailing opinion of the court, is whether-the appeal was, as a matter of fact, taken within the time limited by law. That it was competent for the legislature to prescribe the time within which an appeal from a judgment of a superior court may be taken to this court can hardly be doubted. And it seems to me that the legislature of this state has designated the time in language so plain and unambiguous that there can be no doubt as to its meaning. It is provided in § 6502,. Bal. Code, that, “an appeal from any final judgment must be taken within ninety days after the date of the entry of such final judgment.” How, it clearly appears from the record in this case that the appeal was in fact taken within ninety days after the date of the entry of the judgment. And, that being true, *231I am unable to see how it can be dismissed on the ground that it was not taken in time, without disregarding the specific terms of the statute. The mere fact that the clerk failed to enter this judgment in the journal within the time prescribed by law certainly ought not to deprive a litigant of his right of appeal, and yet, such, it would seem, is, in effect, the decision of the court. Moreover, the decision in this case is, in my judgment, a departure from the rule heretofore recognized by this court. See Agassiz v. Kelleher, 11 Wash. 88 (39 Pac. 228) ; National Christian Association v. Simpson, 21 Wash 16 (56 Pac. 844).
I think the motion should be denied.